Case: 5:19-cr-00245-BYP Doc #: 1 Filed: 04/24/19 1of4. PagelID# 1

cy

f
ii da
tail

IN THE UNITED STATES DISTRICT COURT |
FOR THE NORTHERN DISTRICT OF OHIO
EASTERN DIVISION
UNITED STATES OF AMERICA, INDICTMENT

Plaintiff,

)
)
v. ) CARE ND. 4
) AS
)
)
)

  

Cy

 

 

tile 18, United States

CARLEN OSBORNE CLEMONS, Section 1341

aka CARLEN LORRAINE LEWIS,

Defendant JUUGE PEARSON

GENERAL ALLEGATIONS

At all times material to this Indictment:

1. Defendant CARLEN OSBORNE CLEMONS, also known as, CARLEN
LORRAINE LEWIS (“CLEMONS”), was a United States citizen and a resident of Virginia.

2. From in and around June 2009, until in and around June 2015, CLEMONS
operated and did business as Foreclosure Prevention Center (“FPC”), targeting vulnerable
homeowners who were in danger of losing their homes to foreclosure, and representing that FPC
could aid or assist them in preventing the foreclosure of their homes.

3. CLEMONS distributed, and caused to be distributed, by the United States mail
and otherwise, advertisements soliciting vulnerable and distressed homeowners who were
interested in delaying and preventing the foreclosure of their homes. The advertisements
included statements of the homeowners’ “Notice of HUD Rights,” and falsely represented that

FPC offered assistance with repayment programs to restructuring loans, past-due balances, and
Case: 5:19-cr-00245-BYP Doc #: 1 Filed: 04/24/19 2 of 4. PagelD #: 2

stopping foreclosures. The advertisements directed homeowners to contact FPC via a toll-free
number.
4, The United States Department of Housing and Urban Development (“HUD”) is i |
an Executive Branch agency of the United States government responsible for, among other
things, the administration of certain programs to assist homeowners who are at risk of
foreclosure.
5. CLEMONS falsely represented that FPC was affiliated with HUD.
6. CLEMONS instructed homeowners who contacted FPC to provide various
documents, including bank statements, utility bills, mortgage statements, pay-stubs, and tax-
returns.
7. CLEMONS falsely represented that FPC would accept “mortgage payments”
from the homeowners in order to transmit those payments to the homeowners’ mortgage lenders. 7
8. CLEMONS also told homeowners to cease all communication with their
mortgage lenders and to ignore statements reflecting non-payment of their mortgage loans.
9. After receiving the “mortgage payments” from the homeowners, CLEMONS
failed to remit payments to the mortgage lender and failed to return the money to homeowners.
10. As aresult of CLEMONS’ scheme, some homeowners lost their homes to

foreclosure.

COUNTS 1-12
(Mail Fraud, Title 18, United States Code, Section 1341)

The Grand Jury charges:

11. Paragraphs 1-10 of the Indictment are re-alleged and incorporated by reference as

if fully set forth herein.
Case: 5:19-cr-00245-BYP Doc #: 1 Filed: 04/24/19 3o0f 4. PagelD #: 3

12. From on or about April 12, 2014, until in or around November 2014, in the

Northern District of Ohio and elsewhere, the Defendant CARLEN OSBORNE CLEMONS,

knowingly devised and intended to devise a scheme and artifice to defraud, and to obtain money

and property by means of false and fraudulent pretenses, representations and promises, as more

fully described above, and for the purpose of executing and attempting to execute said scheme

and artifice to defraud, knowingly transmitted and caused matters to be placed in any post office

and authorized deposits for mail matter, to be sent and delivered by the United States Postal

Service and private and commercial interstate carriers, in accordance with the directions thereon,

each mailing constituting a separate count:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Count | Approx. Date Item Mailed | Named Content of Mailed Matter
From Recipient

1 April 29, 2014 J.R., Canton, | FPC Western Union Money
Ohio Order #47-020207340 for

$500

2 April 30, 2014 K.S., Toledo, | FPC Check #4193 for $3,000
Ohio

3 May 17, 2014 K.S., Toledo, | FPC. Check #4194 for $2,000
Ohio

4 July 12, 2014 K.S., Toledo, | FPC Check #4196 for $705
Ohio

5 August 5, 2014 K.S., Toledo, | FPC Check #4197 for $705
Ohio

6 August 12, 2014 K.S., Toledo, | FPC Check #4198 for $1,055
Ohio

7 September 29, K.S., Toledo, | FPC Check #4201 for $705

2014 Ohio

8 November 3, 2014 | K.S., Toledo, | FPC Check #4203 for $705
Ohio

9 November 5, 2014 | K.S., Toledo, | FPC Check #4204 for $705
Ohio

10 November 6, 2014 | K.S., Toledo, | FPC Check #4202 for $350
Ohio

11 April 30, 2014 D.M and FPC Check #4666 for $911
L.M., Toledo,
Ohio

 

 
Case: 5:19-cr-00245-BYP Doc #:1 Filed: 04/24/19 4o0f 4. PagelD #: 4

 

12 May 29, 2014 D.M and FPC Check #4683 for $911
L.M., Toledo,
Ohio

 

 

 

 

 

 

 

All in violation of Section 1341 of Title 18 United States Code.

A TRUE BILL.

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.
